PER CURIAM.
Walters D. Napowsa, who was plaintiff below, appeals from a jury verdict for the defendant in a guest-passenger personal injury case.
The plaintiff was a passenger m a motor vehicle owned and operated by the defendant Sometime after 11:30 P. M., on March 10, 1963, the plaintiff and defendant entered a drive-in theatre, which had a single driveway about 12S yards in length. This drive-way serves as entrance and exit to the drive-in theatre and intersects with a county road, but does not extend beyond the county road. As the plaintiff and defendant left the theatre, the car crossed the county road and ended up in a ditch, resulting in injury to the plaintiff.
The issues in the case below were gross negligence of the defendant, and assumption *624of risk and contributory negligence of the plaintiff. ■
We have studied the evidence in this case and the excellent briefs of the parties and conclude that this was purely a jury question, which was resolved in favor of the defendant-appellee, Linville.
Finding no reversible error in the record, we affirm the lower court.
Affirmed.
ALLEN, Acting C. J., and SHANNON and WHITE, TJ., concur.